Title: To James Madison from John Page, 6 August 1788
From: Page, John
To: Madison, James


My Dear SirWmsbg. Augt. 6th. 1788
Yours of the 27th. Ulto. inclosing the New York Papers, with the joyfull News of the Ratification of the Plan of the fœderal Constitution has just come to Hand. I return you many Thanks for communicating to me so early, an Authentic Account of that important & glorious Event. I heartily congratulate you on the brightening Prospect of our Affairs, & the Success of your Wishes & patriotic Labours—they are crowned with Success, & to your immortal Honor; for it is to you, we are indebted for the Part Virginia took in this great Affair & we see her Influence in the other States. I confess I have always attributed to you the Glory of laying the Foundation of this great Fabric of government; of supporting the Plan of it in Convention & of animating all the States to cooperate in the great Work. I write in such Haste that I can only add that I am my dear Sr. with the highest Respect & Esteem your Friend & most obedt. Servt.
John Page
